Case 1:18-cv-10225-MLW Document 577 Filed 12/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO, ET AlL.,

individually and on behalf of all
others similarly situated,

)
)
)
)
)
Petitioners-Plaintiffs, )
)
Vv. ) C.A. No. 18-10225-MLW
)
CHAD WOLF, ET AL., )
)
Respondents-Defendants. )

ORDER

 

WOLF, D.J. December 28, 2020

This case arises from a change in the Department of Homeland
Security ("DHS") policies and practices concerning aliens who were
previously ordered deported, are now married to United States
citizens, and may be eligible for "provisional waivers" that would
allow them to remain in the United States while seeking Permanent
Resident status in order to prevent extreme hardship to the alien's
citizen spouse and often citizen children. See, e.g., Docket No.

95 at 24-25; Jimenez v. Cronen, 317 F. Supp. 3d 626, 642 (D. Mass.

 

2018). The change in policy occurred shortly after the
inauguration of Donald J. Trump as President on January 20, 2016.

This case, which is now a class action, has been intensely
litigated. In 2018 and 2019, the court repeatedly found that DHS
had violated the law in detaining some of the alien petitioners.

See, e.g. Docket No. 95 at 61-62; Jimenez, 317 F. Supp. 3d at 657-
Case 1:18-cv-10225-MLW Document 577 Filed 12/28/20 Page 2 of 2

658; Docket No. 443 at 5-6; Jimenez v. Wolf, 2019 WL 7169414 at
**2-3 (D. Mass. Dec. 24, 2019). More recently, the parties have
resolved many disputes by agreement. However, there are now
pending motions to dismiss based on recent Supreme Court decisions,
defendants' motion for a protective order concerning discovery,
and plaintiffs' motion to compel discovery.

It is foreseeable that the DHS policies and practices at issue
in this case may be reversed or revised after President-Elect
Joseph Biden takes office on January 20, 2021. If that occurs,
this case may become moot, in whole or in part, or the parties may
be able to settle it. Therefore, it may serve the interest of
conserving the limited resources of the parties and of the court
to stay this case for a reasonable period of time.

Accordingly, it is hereby ORDERED that the parties confer
and, by January 12, 2021, report concerning their views on whether
this case should be stayed for some period of time and any related

issues.

 

UNITED STATES DISTRICT JUDG
